Citation Nr: 1140645	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-08 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee disability, currently rated 10 percent disabling.  

2.  Entitlement to an increased evaluation for a right knee disability, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to April 1984.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran requested a Board hearing, however, he withdrew that request in March 2008.

The June 2007 rating decision also denied entitlement to increased ratings for right foot great toe and left foot second toe disabilities, and the Veteran filed a Notice of Disagreement in November 2007.  A Statement of the Case was issued in March 2008.  However, in his Substantive Appeal the Veteran expressly indicated that he was only appealing the knee issues.  Thus, the right foot great toe and left foot second toe issues are not in appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002). 


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left knee disability is not manifested by ankylosis; by slight recurrent subluxation or lateral instability; by frequent episodes of locking, pain, and effusion into the joint; by limitation of flexion to 30 degrees or less; by extension limited to at least 10 degrees; or by impairment of the tibia and fibula.

2.  For the entire period on appeal, there is arthritis established by X-ray findings in the Veteran's left knee and some limitation of motion.

3.  For the entire period on appeal, the Veteran's right knee disability is not manifested by ankylosis; by frequent episodes of locking, pain, and effusion into the joint; by limitation of flexion to 30 degrees; by extension limited to at least 10 degrees; or by impairment of the tibia and fibula.

4.  For the entire period on appeal, there is arthritis established by X-ray findings in the Veteran's right knee and some limitation of motion.

5.  For the entire period on appeal, the Veteran's right knee disability has resulted in instability slight in nature.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes (DCs) 5003, 5256-5262 (2011).

2.  The criteria for a rating in excess of 10 percent based on limitation of motion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DCs 5003, 5256-5262 (2011).

3.  The criteria for a separate evaluation of 10 percent for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code (DC) 5257 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2007.  In March 2006, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The evidence of record contains the Veteran's post-service VA and private medical records.  The evidence of record also contains reports of VA examinations dated in December 2006, March 2007, and December 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports obtained are fully adequate and contain sufficient information to decide the issues on appeal.  In this regard, they contain the pertinent clinical findings relevant to the pertinent diagnostic codes.  The Board notes that these VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  

The Veteran, and his representative, have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d. 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability.  The facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011) (38 C.F.R. § 4.59 is not limited to disabilities involving arthritis). 

The Board finds that compensable evaluations are warranted for the left and right knee disabilities throughout the claims period based on painful noncompensable limitation of motion under Diagnostic Code 5003.  Under this Code degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.  Limitation of motion for the knees in this case may be rated under Diagnostic Codes 5260-5261.  See 38 C.F.R. § 4.71a (2011).

The Veteran contends that his service connected right and left knee disabilities are more disabling than currently evaluated.  A May 2003 rating decision granted service connection for recurring medial dislocation of the left patella with small spur of left medial femoral condyle of the left knee and assigned a 10 percent disability rating under DC 5299-5257, and granted service connection for patellofemoral joint narrowing with minor osteophyte spurring in intercondylar eminence of the right knee and assigned a 10 percent disability rating under DC 5299-5262.  The Veteran filed an increased rating claim for the knee disabilities in February 2007.  The Veteran's knee disabilities are currently rated under DC 5299-5260.  VA regulations provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2011).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

In rating a service-connected knee disability, all applicable diagnostic codes must be considered to include Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, and 5261.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Private treatment records from Dr. Craig R. Duhon dated in March 2006 reflect that the Veteran complained of intermittent pain of both knees, worse on the right knee.  He reported tenderness over the medial jointline of the right knee.  The right knee was stable with no joint effusion.  There was no erythema or warmth about the left knee.  The Veteran was assessed with internal derangement of the right knee.  

Private treatment records from Touchstone Imaging Mesquite dated in March 2006 reflect that right knee MRI findings revealed moderate joint effusion, a Baker's cyst measuring 1.2 by 2.9 by 4.3 centimeters, evidence of mucoid degeneration within the anterior horn of the lateral meniscus and posterior horn of the medial meniscus without a definite meniscal tear, and lateral subluxation of the patella with the knee extended with diffuse grade IV chondromalacia and underlying degenerative cystic changes and sclerosis along the fulcrum and lateral facet of the patella.  

Private treatment records from Dr. Duhon dated in April 2006 reflect that the Veteran underwent an MRI of the right knee which revealed grade 4 chondromalacia of the patella along with lateral patellar subluxation.  

The Veteran underwent a VA examination in December 2006.  With regard to the right knee, he denied using a brace or assistive device.  He denied right knee surgery.  He reported no increased limitations with flare-ups but repetitive motion after the end of the working day caused increased pain.  He denied swelling, excess fatigability, and lack of endurance.  The examiner stated that October 2006 X-ray findings revealed degenerative joint disease.  The Veteran stated that the right knee disability interfered with walking.  With regard to the left knee, the Veteran reported that it did not hurt all day and usually hurt after repetitive motion when he got off of work.  He reported relief from Aleve.  The Veteran stated that he had sleep disturbance.  He denied surgery, injections and assistive device.  The Veteran reported that he was able to drive.  He stated that he was unable to do any housework due to a recent fracture of his tibia and fibula of the left leg.  The Veteran denied increased limitations with flare-ups of the left knee but repetitive motion increased pain.  He denied incoordination, fatigability, and lack of endurance of the left knee.  The Veteran stated that he fractured his left proximal tibia and fibula in July 2006.  

Upon physical examination, right knee flexion was to 100 degrees with zero degrees of extension.  With repetitive motion there was no change in range of motion, coordination, endurance, fatigue or pain level of the right knee.  There was negative Lachman and McMurray's of the left knee.  Cruciate and collaterals appeared to be intact.  There was no effusion or joint line tenderness.  Left knee flexion was to 90 degrees and the Veteran lacked 5 degrees of extension.  The examiner could not test for Lachman and McMurray's and cruciate ligaments because of the tibia and fibula fracture.  The examiner could not test left knee repetitive motion.  The examiner diagnosed right knee effusion, Baker's cyst, degeneration of the lateral and medial meniscus, grade 4 chondromalacia, left knee strain, and fracture of the left tibia and fibula in the healing process.  

The Veteran underwent another VA examination in March 2007.  He reported that the right knee bothered him at rest, although with activity the pain went up to 7 or 8 out of 10 in severity, aggravated by standing 30 minutes, walking 2 blocks, or going up and down stairs.  He reported a laceration of his right lateral knee at the age of 16 when he was cut with a knife.  He stated that this was sewn up and he had no symptoms.  He stated that he had not worked since fracturing his left tibia and fibula in July 2006 when a horse fell on him.  He reported that the left knee did not hurt at rest but with activity it went up to 8 or 9.  He stated that the left knee was aggravated by standing 10 minutes or walking one block.  

Upon physical examination, there was a scar about the lateral aspect of the right knee in a vertical direction measuring 12 by 2 centimeters that was well healed.  He stated that it was asymptomatic to evaluation of palpation.  Right and left knee range of motion was zero to 130 degrees.  There was some right knee lateral tenderness and slight left knee medial tenderness.  There was no right or left knee fluid.  There was slight right and left knee crepitus with flexion and no laxity.  Range of motion of the knees was not additionally limited by repetitive movement times three and there was no further limitation by flare-up.  X-ray findings of the right knee revealed some early degenerative joint disease.  The left knee showed patella spur and the evidence of the fracture of the proximal tibia and fibula.  The examiner diagnosed degenerative joint disease of the right knee with patella femoral joint narrowing and mild spurring with minimal disability, as well as degenerative joint disease of the left knee with spurring of the left medial femoral condyle and moderate symptoms and minimal disability.  The symptoms of the left knee were aggravated by the recent fracture of the left tibia and fibula.  The examiner noted that joints were not painful on motion.  There was no additional limitation following repetitive use times three.  There was no additional limitation during flare-ups.  There was no instability of either knee.  Examination of the knees showed no painful motion, weakness, excess fatigability, or incoordination.  

VA outpatient treatment records dated on June 4, 2007 reflect that the Veteran had bilateral knee crepitation.  The Veteran was diagnosed with bilateral knee pain and degenerative joint disease.  On June 26, 2007, there was no effusion.  Flexion was to 130 degrees and extension was to zero degrees.  There was no medial or lateral instability.  Lachman was negative bilaterally.  There was definite tenderness over the medial joint line, and under the patella.  The overall clinic alignment was physiologically valgus.  X-ray findings revealed moderate patellofemoral arthritis on the sunrise view.  The Veteran had some medial compartment arthritis.  The Veteran was assessed with bilateral patellofemoral disease from degenerative joint disease along with generalized arthritis.  On October 5, 2007, the Veteran complained of right knee swelling.  He was assessed with right knee effusion.  Physical examination revealed left knee effusion, with no tenderness or erythema.  On October 31, 2007, the Veteran reported right knee swelling 3 years earlier, which resolved over 3 days.  He stated that he had left knee swelling, which usually resolved in 3 days.  He reported attacks every 2 weeks.  He stated that the pain was sharp, 9 out of 10 and localized to the joint.  He reported that the pain varied throughout the day.  He denied any precipitating or moderating factors.  He reported stiffness in the joints with swelling, but denied fatigue, fever or weight loss.  With regard to the lower extremities, there was full range of motion, symptoms of left knee scars, and no synovitis.  The Veteran had a long history of intermittent arthralgias and joint swelling.  Joint swelling appeared suddenly and disappeared within a few days.  There was no swelling or synovitis on exam.  In June 2008, the right knee was mildly warm with minimal swelling, there was decreased flexion and extension without point tenderness to palpation, but there was pain with movement, otherwise no synovitis/swelling/tenderness to palpation and good range of motion except minimal flexion contracture at left knee.  In August 2008, lower extremity deep tendon reflexes were within normal limits and motor was 5 out of 5.  

The Veteran underwent another VA examination in December 2008.  He reported bilateral knee pain, worse in the right knee.  He stated that he had intermittent swelling in both knees, worse on the right side.  He reported feeling some weakness.  He stated that he had some stiffness on awakening in the mornings.  He reported stiffness in the knees if he sat for a while.  He denied heat or redness.  He stated that he felt like his knees locked up at times when he had episodes of swelling.  He denied significant instability or giving way.  He reported one fall in recent years.  He stated that he had some fatigability and lack of endurance.  He reported that he was unable to walk for long distances.  He stated that he had flare-ups that occurred infrequently, on average about one or two months.  He reported more severe pain and a lot of swelling in the knees that typically lasted for 3 to 5 days.  He denied any precipitating factors.  He stated that sometimes he used heat which seemed to help and he once had an injection in the right knee that was helpful.  He reported that he missed a few days of work over the previous year during flare-ups, otherwise he was able to continue about his work and daily activities.  He stated that he delivered heavy equipment for a living.  He denied assistive devices other than orthopedic shoes for a foot problem.  He reported infrequent episodes of subluxation of the right knee patella, but it spontaneously reduced.  He denied dislocation.  

Upon physical examination, right knee active flexion was zero to 100 degrees, passive flexion was zero to 110 degrees, and extension was to zero degrees.  Left knee active flexion was zero to 125 degrees and passive flexion was zero to 130 degrees.  Medial and lateral ligaments were stable in both knees.  Anterior and posterior cruciate ligaments were stable in both knees.  McMurray's test was negative for both knees.  There was no pain with range of motion.  No weakness was noted on examination.  There was some tenderness to palpation in the medial and lateral joint of the right knee, mild in severity.  There was no tenderness to palpation of the left knee.  There was some soft tissue swelling in both knees and there appeared to be a slight effusion in both knees.  No instability was noted.  There was no redness, heat, abnormal movement or guarding in either knee.  Gait was mildly antalgic, otherwise normal.  There were no callosities or other evidence of abnormal weightbearing.  With repetitive motion times three, there was no change in range of motion, pain, fatigue, weakness, lack of endurance or incoordination.  The examiner diagnosed degenerative joint disease of the right and left knees.  

With respect to limitation of flexion, higher ratings under Diagnostic Code 5260 are not warranted.  In order to get a 20 percent rating under Diagnostic Code 5260, there would need to be a finding of flexion limited to 30 degrees, but that is simply not shown here.  For example, the December 2006 VA examiner indicated that right knee flexion was to 100 degrees and left knee flexion was to 90 degrees.  Therefore any limitation in flexion does not result in increased ratings for the left and right knee disabilities.  Moreover, any limitation in flexion does not result in a compensable rating for the left and right knee disabilities. 

With respect to limitation of extension of the Veteran's knees, higher ratings under Diagnostic Code 5261 are not warranted.  In order to get a 20 percent rating under Diagnostic Code 5261, there would need to be a finding of extension limited to 15 degrees, but that is simply not shown here.  For example, the December 2006 VA examiner indicated that right knee extension was to zero degrees and left knee extension was to 5 degrees.  Therefore any limitation in extension does not result in increased ratings for the left and right knee disabilities.  Moreover, any limitation in extension does not result in a compensable rating for the left and right knee disabilities.  

The Board has considered whether separate ratings could be assigned for limitation of flexion and extension that would result in higher combined ratings.  See VAOPGCPREC 9-2004.  Even assuming extension limited to 5 degrees, however, right knee flexion has been limited to no less than 100 degrees and left knee flexion has been limited to no less than 90 degrees, which are noncompensable ranges of motion under Diagnostic Code 5260.  Separately rating the extension and flexion clearly would not result in ratings higher than 10 percent for the left and right knee disabilities.  

Separate Ratings

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

The medical evidence is inconsistent as to whether the Veteran has recurrent subluxation or lateral instability of the right knee.  Private treatment records from Touchstone Imaging Mesquite dated in March 2006 reflect that there was evidence of mucoid degeneration within the anterior horn of the lateral meniscus and posterior horn of the medial meniscus without a definitive meniscal tear, and lateral subluxation of the patella with the knee extended with diffuse grade IV chondromalacia and underlying degenerative cystic changes and sclerosis along the fulcrum and lateral facet of the patella.  Moreover, private treatment records from Dr. Duhon dated in April 2006 reflect that the Veteran had grade 4 chondromalacia of the patella along with lateral patellar subluxation.  Although the Veteran denied using a brace or assistive device at the December 2006 VA examination and there was negative McMurray's test, the December 2006 VA examiner diagnosed degeneration of the lateral and medial meniscus.  Additionally, there was slight right knee crepitus with flexion and no laxity at the March 2007 VA examination.  Although the March 2007 VA examiner noted that there was no instability of the right knee, the examiner diagnosed patella femoral joint narrowing and mild spurring with minimal disability.  Additionally, the Veteran had right knee crepitation on June 4, 2007.  The Board notes that there was no medial or lateral instability on June 26, 2007, and the Veteran denied significant instability or giving way at the December 2008 VA examination.  However, at the December 2008 VA examination, he reported feeling some weakness, stated that he felt like his knees locked up at times when he had episodes of swelling, and reported infrequent episodes of subluxation of the right knee patella, but it spontaneously reduced.  Although no weakness or instability was noted at the December 2008 VA examination, the Veteran's gait was mildly antalgic.  Resolving any doubt in his favor, the Board finds that the evidence supports granting a separate 10 percent rating for instability.  However, there is no persuasive evidence of recurrent moderate subluxation or lateral instability to warrant a rating in excess of 10 percent for the right knee.  In light of the numerous references to the right knee being stable, the Board concludes that the severity of his instability does not rise to a moderate level.

The medical evidence does not reflect that the Veteran has slight recurrent subluxation or lateral instability of the left knee.  For example, the Veteran denied use of assistive device at the December 2006 VA examination.  Moreover, the March 2007 VA examination findings reflect that there was no instability of the left knee.  Additionally, on June 26, 2007, there was no medial or lateral instability.  Although there was slight left knee crepitus with flexion and no laxity at the March 2007 VA examination, and left knee crepitation on June 4, 2007, the Veteran denied significant instability or giving way at the December 2008 VA examination.  The Veteran reported feeling some weakness and stated that he felt like his knees locked up at times when he had episodes of swelling at the December 2008 VA examination, and the Veteran's gait was mildly antalgic.  However, no weakness or instability was noted.  The Board notes the findings of crepitus, as well as the single occasion upon which the Veteran reported weakness and locking up.  However, the Board finds it significant that there were no findings of instability in March 2007, on June 26, 2007, and at the December 2008 VA examination.  Thus, there is no persuasive evidence of slight recurrent subluxation or lateral instability of the left knee.  

Consideration of other Diagnostic Codes

30 percent disability ratings under Diagnostic Code 5256 would not apply in this case because the pertinent medical evidence of record has not shown that there is ankylosis of the knees, and the Veteran does not contend that his knees are ankylosed.  It is clear from the ranges of motion demonstrated at the VA examinations that the knees are not ankylosed.  Consequently, higher ratings under Diagnostic Code 5256 are not warranted for the left and right knee disabilities.  Additionally, Diagnostic Code 5259 does not provide for a disability rating in excess of 10 percent; therefore, it is not applicable to this analysis.

With regard to Diagnostic Code 5258, there is no persuasive evidence of frequent episodes of locking and joint effusion of the knees.  Private treatment records from Dr. Duhon dated in March 2006 reflect that the right knee was stable with no joint effusion.  The December 2006 VA examination report reflects that there was no right knee effusion, although later in the examination report the examiner diagnosed right knee effusion.  VA outpatient treatment records dated on June 26, 2007 reflect that there was no effusion.  VA outpatient treatment records dated on October 31, 2007 reflect that there was no swelling.  On the other hand, private treatment records from Touchstone Imaging Mesquite dated in March 2006 reflect that right knee findings revealed moderate joint effusion.  VA outpatient treatment records dated on October 5, 2007 reflect that the Veteran had bilateral knee effusion.  VA outpatient treatment records dated in June 2008 reflect that there was minimal right knee swelling.  At the December 2008 VA examination, there appeared to be a slight effusion in both knees and the Veteran reported that his knees locked up at times when he had episodes of swelling.  However, the Board finds it highly significant that, on several occasions, there are findings of no effusion.  Moreover, the evidence does not reflect frequent episodes of locking and joint effusion of the knees.  As noted above, treatment records from Touchstone Imaging Mesquite dated in March 2006 reflect that right knee findings revealed no more than moderate right knee joint effusion, and the December 2008 VA examination report reflects no more than slight effusion in both knees.  Moreover, the Veteran reported no more than occasional locking episodes.  Thus, the evidence does not reflect frequent episodes of locking and joint effusion of the knees.  

With respect to Diagnostic Code 5262, neither the clinical findings nor the diagnostic studies on file suggest that the right knee disability involves impairment of the tibia and fibula, or that there otherwise is nonunion or malunion of the tibia or fibula.  Prior to July 2006, neither the clinical findings nor the diagnostic studies on file suggest that the left knee disability involves impairment of the tibia and fibula, or that there otherwise is nonunion or malunion of the tibia or fibula.  The Veteran suffered a left tibia and fibula disability in July 2006 when a horse fell on him, and there is no indication that this injury is related to the Veteran's service-connected left knee disability.  Higher ratings under Diagnostic Code 5262 are not warranted for the left and right knee disabilities.

As previously noted, when evaluating musculoskeletal disabilities on the basis of limitation of motion, functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is to be considered in the determination of the extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-07.  The Board notes that the Veteran has reported pain in the knees.  However, there is no indication that pain, due to bilateral knee disabilities, caused functional loss greater than that contemplated by the present ratings.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  For example, even with pain at the December 2006 VA examination, right knee flexion was to 100 degrees and extension was to zero degrees, and left knee flexion was to 90 degrees and extension was to 5 degrees.  Moreover, the VA examiner in March 2007 noted that there was no additional limitation of function or instability on repeated use, no weakness, no excess fatigability, and no incoordination..  The VA examiner in December 2008 noted that after repetitive motion there was no change in range of motion, pain, fatigability, weakness, lack of endurance or incoordination.  The Board finds that the present ratings take into consideration the Veteran's complaints of knee pain, thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for higher ratings for the left and right knee disabilities.  See DeLuca, 8 Vet. App. at 204-07.  

Finally, the Board has considered separate rating for the Veteran's knee scars.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  The March 2007 VA examination report indicates that there was a scar about the lateral aspect of the right knee in a vertical direction measuring 12 by 2 centimeters that was well healed.  The Veteran stated that it was asymptomatic to evaluation of palpation.  The October 31, 2007 VA treatment report noted symptoms of left knee scars.  There is no medical evidence that the Veteran is entitled to separate ratings for unstable or painful scars under DC 7804.  See 38 C.F.R. § 4.118 (2011).  Moreover, the Veteran's scars are not greater than 929 square centimeters and do not cover more than 5 percent of his body.  See id., DC's 7802, 7805, and 7806 (2011).  Accordingly, the Board finds that separate disability ratings for the Veteran's scars are not warranted.



Extraschedular Consideration

The Board has considered whether referral of the case for an extraschedular evaluation pursuant to 38 C.F.R. § 3.321 is warranted.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria contemplate showing of, for example, pain (including the severity), and limitation of motion.  In short, the rating criteria contemplate not only the Veteran's symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.  

In sum, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to increased evaluations for small spur of left medial femoral condyle of the left knee and patellofemoral joint narrowing with minor osteophyte spurring in intercondylar eminence of the right knee, other than the separate rating for mild instability of the right knee that the Board is granting.  The other benefits sought on appeal are denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for a left knee disability is denied.  

Entitlement to an evaluation in excess of 10 percent for a right knee disability is denied.   

Entitlement to a rating of 10 percent for right knee instability is granted, subject to the laws and regulations governing payment of monetary benefits.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


